Title: Nicolas G. Dufief to Thomas Jefferson, 6 April 1814
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


            
              Monsieur, A Philadelphia Ce 6 Avril 1814
              Il vient de m’arriver une affaire désagréable dont vous pouvez, par votre déclaration, me tirer le plus complètement du monde. Voici ce dont il S’agit. Un nommé Bécourt publia, l’été dernier, un livre intitulé la Création. On l’a poursuivi pour cet ouvrage & je me trouve très-innocemment compris dans la poursuite pour vous en avoir vendu un exemplaire. Comme cela est absolument faux, vous m’obligerez infiniment de me mettre, le plutôt possible, à même de faire tomber l’accusation
				que mes ennemis personnels
				ont fait intenter contre moi & dont ils tirent le plus grand parti pour me nuire. Ce qui a pu, cependant, donner naissance à un prétexte qu’ils ont Saisi avec avidité, c’est
				que Bécourt me fit voir une lettre où vous lui mandiez que la première fois que vous me feriez une remise, vous y comprendriez two dollars pour lui. En qualité de votre correspondant & pour obliger cet
				homme Je crus póuvoir prendre Sur moi de payer votre petite dette Sans y être autorisé
              Je n’ai point la traduction de Lysias par Auger—Je tâcherai de vous la procurer—Je vais écrire à New York pour Savoir Si l’American Brewer & Malster assistant a enfin paru. Je conserve Soigneusement tous les ordres dont vous m’avez honoré, afin de les remplir dans l’occasion.
              J’ai l’honneur d’être avec tous les Sentimens que je vous dois à tant de titres, Monsieur, votre très-respectueux & très-devoué ServiteurN. G. Dufief
            
            
              P.S. Je vous envoye notre compte courant, puisque vous l’avez demandé
            
           
            Editors’ Translation
            
              
                Sir,  Philadelphia 6 April 1814
                Something unpleasant has just happened to me and, by your testimony, you can exonerate me completely before the world. The situation is as follows. Last summer a man named Bécourt published  a book entitled La Création du Monde. He was prosecuted for this work, and although I am totally innocent I find myself included in the proceedings for having sold a copy of it to you. As this is absolutely
			 false, you would infinitely oblige me by enabling me, as soon as possible, to dismiss the accusation that my personal enemies have brought against me and
			 from which they are taking full advantage to harm me. The pretext that they have seized on so eagerly to justify this action is the fact that Bécourt showed me a letter in which you informed him that the first time you sent money to me, you would enclose two dollars for him. As your correspondent, and in order to oblige that man, I
			 believed that I could take it on myself to pay your small debt without authorization
                I do not have the translation of Lysias by Auger—I will try to procure it for you—I will write to New York to find out whether the American Brewer & Malster assistant has finally come out. I carefully save all the orders with which you honor me, so as to be able to fill them when I get the chance.
                I have the honor to be with all the sentiments that I owe you for so many reasons, Sir, your very respectful and very devoted servantN. G. Dufief
              
              
                P.S. I am sending you our current account, according to your request
              
            
          